Citation Nr: 0517888	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-21 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating pain and limitation of 
motion resulting from  post-traumatic arthritis of the right 
knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for instability 
resulting from post-traumatic arthritis of the right knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a November 2000 and February 
2003 rating decisions.  

In the November 2000 rating decision, the RO denied a rating 
greater than 10 percent for post-traumatic arthritis of the 
right knee.  The veteran filed a notice of disagreement (NOD) 
in December 2000, and the RO issued a statement of the case 
(SOC) in April 2001.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
May 2001.  

In September 2002, the Board remanded the veteran's claim to 
the RO for additional development.  

In the February 2003 rating decision, the RO granted a 
separate rating for laxity and instability of the right knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and awarded a 
10 percent evaluation, effective June 26, 2000.  The RO 
subsequently confirmed and continued the denial of the 
veteran's claim for a rating greater than 10 percent for 
post-traumatic arthritis of the right knee, resulting from  
pain and limitation of motion (as reflected in a February 
2003 supplemental SOC (SSOC)).  

In May 2003, the veteran filed an NOD as to the claim for 
instability of the right knee, and the RO issued an SOC in 
July 2003.  The veteran filed a VA Form 9 in August 2003.  

In a June 2004 decision, the Board granted the veteran a 
rating of 20 percent for pain and limitation of motion 
resulting from  post-traumatic arthritis of the right knee, 
and denied a rating greater than 10 percent for instability 
resulting from  post-traumatic arthritis of the right knee.  
At that time, the Board also remanded to the RO two 
additional claims that had been in appellate status (a rating 
greater than 50 percent for post-traumatic stress disorder 
(PTSD), and entitlement to a total disability rating based on 
individual unemployability (TDIU)).  Additionally, the Board 
referred to the RO a claim for service connection for a left 
knee disability as secondary to the veteran's service-
connected right knee disability.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2004, counsel for VA's Secretary and the veteran 
filed a joint motion for partial remand with the Court to 
vacate the June 2004 Board decision with respect to the 
claims for a rating greater than 20 percent for pain and 
limitation of motion, and a rating greater than 10 percent 
for instability.  By Order later in October 2004, the Court 
granted the motion, vacating the Board's decision with 
respect to the above-noted matters, and remanding the matters 
to the Board for further proceedings consistent with the 
joint motion for partial remand.  

In November 2004, the Board sent the veteran's attorney a 
letter, inviting him to submit additional argument and/or 
evidence in support of the veteran's claims.  The attorney 
failed to respond within the 90-day prescribed period for any 
such response.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran has flexion effectively limited to 30 
degrees, as a result of pain and swelling with increased 
activity.  

3.  No more than slight instability is shown.  


CONCLUSIONS OF LAW

1.  The criteria for rating greater than 20 percent for pain 
and limitation of motion resulting from  post-traumatic 
arthritis of the right knee, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5010-5260 (2004).  

2.  The criteria for rating greater than 10 percent for 
instability resulting from  post-traumatic arthritis of the 
right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.27, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5010-5257 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).   
To implement the provisions of the law, VA promulgated  
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.  

Through May 2001 and October 2002 notice letters, along with 
an April 2001 and July 2003 SOCs, as well as a February 2003 
supplemental SOC (SSOC), the RO notified the veteran and his 
attorney of the legal criteria governing his claims, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the May 2001 and October 2002 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters 
the RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO 
requested that the veteran provide information, and, if 
necessary, authorization, to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims on 
appeal.  The veteran was also invited to submit any evidence 
and/or information in support of his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the  Board finds that the four content of 
notice requirements have been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the case now before the Board, the 
documents meeting the VCAA's notice requirements were 
provided both before and after the rating actions on appeal.  
However, the Board finds that any lack of pre-adjudication 
notice in this case has not, in any way, prejudice the 
veteran.  

As indicated above, the April 2001 and July 2003 SOCs, as 
well as the February 2003 SSOC, notified the veteran what was 
needed to substantiate his claims and also identified the 
evidence that had been considered with respect to his claims.  
Furthermore, in the May 2001 and October 2002 notice letters, 
the veteran was advised of VA's responsibilities to notify 
and assist him in his claims.  After the SOCs and SSOC, the 
notice letters, as well as the September 2002 Board remand, 
the veteran was afforded an opportunity to respond.  The 
veteran has not identified any medical treatment providers 
from whom he wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with either 
claim on appeal.  The RO arranged for the veteran to undergo 
a VA examination in December 2002, to assess the current 
level of disability associated with his service-connected 
right knee; the report of that examination is of record.  
Additionally, all pertinent VA treatment records have been 
associated with the claims file.  In this respect, the 
veteran identified having received treatment for his right 
knee disability at the VA Medical Center (VAMC) in 
Pittsburgh, Pennsylvania.  The RO obtained treatment records 
from this facility, dated from September 1999 to June 2000.  
In the May 2001 notice letter, the veteran was requested to 
identify any medical treatment he had received for his right 
knee.  Following certification of the veteran's appeal to the 
Board, the RO received an authorization for release of 
information (VA Form 21-4142) identifying treatment at the 
Pittsburgh VAMC in February 2002.  Following the Board's 
September 2002 remand, the RO sent a letter to the veteran in 
October 2002 requesting that he identify any treatment he had 
received for his right knee since June 2000.  The RO 
subsequently obtained orthopedic treatment notes, dated in 
February and October 2002, from the Pittsburgh VAMC.  

Additionally, in his March 2003 application for TDIU (VA Form 
21-8940), the veteran indicated that he had received 
treatment at Conemaugh Memorial Hospital in Johnston, 
Pennsylvania.  An April 2003 statement from Samuel Massoud, 
M.D., who was identified as having treated the veteran at the 
hospital, appears to reflect that the veteran's treatment was 
associated with open-heart bypass surgery resulting from  
advanced coronary artery disease.  As such, any records 
associated with the veteran's treatment at the hospital would 
not be relevant to his claims.  Furthermore, the veteran has 
not provided an authorization for release of such 
information.  Significantly, neither the veteran nor his 
attorney has otherwise identified, and the record does not 
otherwise indicate, existing records pertinent to the claims 
on appeal that need to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  

II.  Factual Background

In a December 1998 rating action, the RO granted the veteran 
service connection for post-traumatic arthritis of the right 
knee secondary to his service-connected residuals of a shell 
fragment wound of the right thigh.  The RO awarded a 10 
percent disability evaluation, effective June 1, 1998.  

A review of the veteran's medical records reflect that the 
veteran underwent a medial menisectomy in November 1974 and 
right knee arthroscopic debridement in March 1988.  An 
October 1992 VA examination report reflects the veteran's 
complaints of intermittent swelling of the right knee and 
pain occurring with prolonged walking or standing, causing 
interference with work.  An October 1998 VA examination 
report reflects the veteran's complaints of swelling and a 
grinding sensation of his right knee.  Range of motion 
testing of the right knee was from 0 to 100 degrees, with 
moderate pain.  

Orthopedic outpatient treatment notes from the Pittsburgh 
VAMC from September 1999 to June 2000, reflect no complaints 
or clinical findings of locking or giving away of the right 
knee.  Range of motion testing revealed full extension with 
flexion ranging from 100-120 degrees.  The veteran was noted 
to be receiving steroid injections into the right knee 
resulting in some relief.  In particular, a February 2000 
progress note reflected that the veteran was still able to go 
to work, although the pain in his right knee was fairly 
debilitating.  

An August 2000 VA examination report reflects the veteran's 
complaints of chronic pain of the right knee exacerbated by 
weakness and stiffness.  He reported intermittent locking, 
instability, and swelling of the right knee and that he took 
Darvocet and sometimes aspirin.  A precipitating factor for 
increased pain was ambulation.  The veteran reported that the 
pain was so severe at times that he could not go to work.  
The veteran wore a brace for his knee.  Clinical evaluation 
revealed no swelling, no deformity, or instability.  There 
was full range of motion without crepitation during passive 
range of motion.  The examiner's diagnosis was internal 
derangement of the right knee.  

In a December 2000 statement, the veteran reported that his 
right knee was chronically painful and that he needed to take 
Darvocet nearly everyday.  He also reported having received 
steroid injections into his right knee.  The veteran further 
reported that he had missed many days of work resulting from  
problems with his right knee.  A statement received from the 
veteran in June 2001 notes his report that he had been told 
by doctors at the Pittsburgh VAMC that he needed a knee 
replacement.  He also reported that his knee was almost 
always swollen and he was always in pain.  

A May 2001 VA Form 9 notes the veteran's continued complaints 
of chronic right knee pain and swelling.  He additionally 
noted that doctors had told him that ". . . the bone on the 
inside was protrudeing [sic] and that my kneecap has become 
disfigured which can be verified from my X-rays."  
Associated with the VA Form 9 was an official disciplinary 
letter of warning from the United States Postal Service 
(USPS) to the veteran, dated in February 2000.  The letter 
reflected notice that the veteran was failing to meet the 
attendance requirements of his position.  In this respect, 
the veteran was noted to have used large amounts of sick 
leave during the period December 1999 to February 2000.  

A May 2001 letter to the RO from the veteran's supervisor at 
the USPS reflects a report that it had been necessary to 
accommodate the veteran with auxiliary assistance almost 
everyday because of the problems he experienced with his 
knees.  The supervisor noted that he had personally seen the 
veteran's right knee swollen many times over the past six 
years, and that the veteran complained of chronic pain in the 
knee.  He added that the veteran made every effort to stay 
employed with the USPS, but clearly the veteran was having a 
very difficult time in accomplishing this goal.  

A February 2002 Pittsburgh VAMC orthopedic clinic record 
notes that steroid injections into the veteran's right knee 
had provided some relief from pain.  The veteran was noted as 
seeking an additional steroid injection.  Clinical evaluation 
of the right knee revealed increased opening to valgus 
stress, anterior laxity with Lachman testing, and a mild 
slide with pivot shift testing.  Previous X-rays were 
reported as revealing right knee medial degenerative joint 
disease with osteophyte formation and joint space narrowing.  

An October 2002 Pittsburgh VAMC orthopedic clinic record 
notes the veteran's complaints of pain in his right knee with 
standing, as well as swelling after prolonged periods of 
activity.  The veteran was noted to use a brace on his right 
knee, which provided some relief.  Clinical evaluation 
revealed no warmth or erythema of the right knee, but a small 
amount of effusion.  Range of motion of the right knee was 
reported as from 0 degrees on extension to 100 degrees on 
flexion, with crepitus.  There was no instability noted with 
varus or valgus stressing.  The veteran was able to do 
straight leg raise.  An X-ray of the right knee was reported 
as revealing medial joint space narrowing, with patella and 
patellafemoral disease.  

A December 2002 VA examination report reflects the veteran's 
complaints of chronic pain in his right knee, increased with 
any activity.  Additionally, the veteran described weakness 
in his right knee and stiffness, which increased 
proportionately to the amount of swelling.  The swelling was 
noted to increase in proportion to the degree of activity 
such as walking, getting in and out of a mail jeep at work, 
climbing stairs, etc.  The veteran also reported that the 
right knee was unstable and gave way or buckled on him 
frequently, and at times he felt there was some sort of 
internal movement associated with the joint.  The veteran 
additionally reported that he had to give up golfing because 
of the buckling problem, that his knee became aggravated 
walking on uneven ground, that he felt at times that the 
right knee locked up on him, and that there was significant 
fatigability and lack of endurance, which was worse by the 
end of the day.  The veteran added that by the end of his 
workday, he could barely walk and his wife frequently helped 
him to get in the house by pushing on his backside from 
behind to help him up the stairs.  

The veteran rated his pain and stiffness as 5-7 on a scale of 
1-10 (10 being the worst) at the beginning of the workday 
rising to an 8-9 by the end of the workday.  The veteran 
estimated a decrease in range of motion of his right knee of 
35-40 percent at the end of the day compared to the beginning 
of the day.  On his days off when he was not at work, the 
veteran reported that his symptoms were less severe and that 
he occasionally accompanied his wife out to the store or mall 
and it was possible for him to be on his feet and walk for 
short periods.  However, during the workweek he did not do 
this.  The veteran also indicated that he could not kneel on 
his right knee or squat down.  He reported wearing a neoprene 
sleeve on his right knee while at work.  

On clinical evaluation, the veteran was noted to walk with a 
limp but did not use any assistive devices.  He was noted to 
push himself up out of the chair or up on the examining table 
using his hands.  The right knee was noted as being more 
prominent than the left knee resulting from  synovial 
proliferation.  The examiner did not detect an effusion nor 
was the patella ballotable.  There was no warmth or erythema 
of the right knee, but some irregularity of the boney joint.  
The patella tracked normally and the apprehension test was 
negative.  There was tenderness along the medial and tibeal 
plateaus as well along the medial joint line.  The veteran's 
right knee extended to 0 degrees, and there was active range 
of flexion to 55 degrees and passive range of flexion to 60 
degrees.  With extension of the right knee, there was a 
palpable pop and crepitus felt along the lateral joint line; 
the veteran experienced some pain when this occurred.  There 
was minimal laxity of the medial collateral ligament with 
valgus stress.  Furthermore, the veteran was tender to 
palpation over the posterior surface of the patella and 
experienced pain with patella compression although no 
definite crepitus was able to be palpated.  

The examiner's diagnoses included degenerative arthritis of 
the right knee involving the medial joint compartment 
primarily, as well as patellafemoral arthritis, in addition 
to increased laxity of the right knee with valgus stress.  
The examiner opined that the veteran's right knee problems, 
which included pain, instability and swelling as a result of 
repetitive use, could significantly limit his functional 
capabilities during the progression of a normal workday.  The 
examiner noted, however, that he could not determine what 
degree the veteran's range of motion loss would be by the end 
of the workday as compared to the beginning of the workday.  
He felt the veteran's right knee disability significantly 
impaired his ability to function in the work place.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The veteran's post-traumatic arthritis of the right knee is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, pertaining to arthritis.  Traumatic arthritis, under 
Diagnostic Code 5010, is rated as degenerative arthritis 
established by X-ray findings under Diagnostic Code 5003, 
which is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Diagnostic Codes 5260 or 5261).  However, 
when the limitation of motion of the specified joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  

Limitation of motion must be objectively confirmed by finding 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is warranted if there is X-ray evidence of 
arthritis involving two or more major joints and a 20 percent 
evaluation is warranted if the involvement also involves 
occasional incapacitating exacerbations of those two or more 
major joints.  

Under Diagnostic Code 5260, a 0 percent evaluation is 
warranted if limitation of flexion of the leg is limited to 
60 degrees, a 10 percent evaluation is warranted if flexion 
is limited to 45 degrees, a 20 percent evaluation is 
warranted if flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted if flexion is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, in part, a 0 percent evaluation 
is warranted if limitation of extension of the leg is limited 
to 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The record reflects X-ray evidence of degenerative changes in 
the veteran's right knee.  The December 2002 VA examination 
report revealed that the veteran could fully extend his right 
knee without pain; thus he does not meet the criteria for a 
compensable evaluation under Diagnostic Code 5261 (on either 
an alternative, or, an additional basis, pursuant to 
VAOPGCPREC 9-2004 (holding that separate ratings under 
Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned 
for disability of the same joint).  The veteran reportedly 
was able to flex his right knee to 55 degrees, which would 
still warrant only a noncompensable evaluation under 
Diagnostic Code 5260.  Therefore, based strictly on range of 
motion studies, a compensable evaluation under either 
Diagnostic Code 5260 or 5261 is not warranted.  

The Board notes, however, that the veteran has consistently 
complained of right knee pain, worse on prolonged standing, 
walking, or prolonged activity.  The veteran's supervisor at 
the USPS has reported witnessing swelling in the veteran's 
right knee at work and that the veteran sometimes needs 
assistance when making rounds on his postal route.  The Board 
finds that the veteran's right knee pain is confirmed by 
objective clinical findings of tenderness about the knee, 
crepitus, and as noted above, X-ray findings of degenerative 
joint disease.  In December 2002, the VA examiner noted that 
the veteran had significant functional loss in his right knee 
associated with his work at the United States Postal Service 
(USPS).  However, the examiner was unable to quantify the 
additional range of motion loss in the veteran's right knee 
at the end of the workday, as compared to that at the 
beginning of the workday.  At that time, the veteran's right 
knee exhibited 55 degrees of passive flexion on evaluation.  
The veteran estimates that with increased activity, 
especially that which is work related, he experiences an 
additional 35-40 percent loss of flexion in his right knee 
resulting from  pain and swelling.  

In this case, the Board finds that veteran's current 20 
percent rating-for flexion limited to 30 degrees-
contemplates the veteran's complaints of pain and swelling 
(which, on repeated use and during flare-ups,  may result in 
functional loss greater than that objectively shown).  As 
noted above, the veteran's right knee disability clearly does 
not warrant a compensable evaluation under Diagnostic Code 
5260 for limitation of flexion.  The Board finds that in the 
absence of more significant clinical findings, entitlement to 
a rating greater than 20 percent is not established.  The 
veteran's right knee pain and limitation of motion simply are 
not shown to be so disabling as to result in limitation of 
flexion to 15 degrees to warrant a 30 percent evaluation 
under Diagnostic Code 5260.  

Hence, the Board finds that a rating greater than 20 percent 
for pain and limitation of motion resulting from  post-
traumatic arthritis of the right knee, is not warranted.  

Also, as noted above, based on clinical findings in the 
December 2002 VA examination, the veteran has been awarded an 
additional 10 percent disability rating for instability 
resulting from  post-traumatic of the right knee, under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5257.  VAOPGCPREC 9-
98, VAOPGCPREC 23-97; see also 38 C.F.R. § 4.14 (2004).  

Diagnostic Code 5257 is indicative of a nonspecific 
orthopedic disability rated on the basis of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability.  See 38 C.F.R. §§ 4.20, 4.27.  Under this code, 
a 10 percent disability rating is warranted for slight 
disability, a 20 percent evaluation is warranted for moderate 
disability, and a 30 percent evaluation is warranted for 
severe disability.  Considering the evidence of record in 
light of the above criteria, the Board finds that the lateral 
instability in the veteran's right knee is no more than 
slight.  

In this respect, the veteran has complained of instability 
and locking in his right knee, and he reportedly wears a 
neoprene sleeve at work for support.  The February 2002 
Pittsburgh VAMC orthopedic note reflected that the veteran's 
right knee exhibited laxity, although this was not 
quantified.  No instability was found in October 2002.  The 
VA examiner in December 2002 noted evidence of laxity and 
instability secondary to a lax anterior cruciate ligament, 
which had been previously torn.  Clinical evaluation revealed 
the laxity to be "minimal."  In short, the record is simply 
devoid of any clinical findings that would warrant assignment 
of a higher evaluation for the veteran's right knee 
instability under Diagnostic Code 5257.  

The above determinations are based on consideration of VA's 
rating schedule.  Additionally, the Board finds that there is 
no showing that the veteran's limitation of motion with pain 
or instability reflects so exceptional or so unusual a 
disability picture-with such factors as repeated 
hospitalization or marked interference with employment-as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Board 
notes that, in the October 2004 joint motion filed with the 
Court, counsel for the Secretary of VA and the veteran noted 
that the Board, in its June 2004 decision, had not provided 
sufficient reasons and bases as to why the veteran was not 
entitled to an extra-schedular rating.  

Based on a thorough review of the medical evidence, the Board 
notes that the criteria for assignment of a higher rating on 
an extra-schedular basis are not met.  

Neither limitation of motion with pain, nor instability, has 
resulted in frequent periods of hospitalization.  The Board 
recognizes the veteran's right knee disability significantly 
impairs his ability to function as a postal carrier, as 
reflected in the VA examiner's findings in December 2002.  
The significant impairment is associated with increased 
activities such as prolonged standing or walking.  However, 
assignment of the 20 and 10 percent ratings contemplate 
interference with employability resulting from  limitation of 
motion with pain and instability; more interference beyond 
that contemplated in those assigned evaluations simply is not 
shown.  

It bears emphasis that the schedular rating criteria are 
designed to take any adverse effects on employment into 
account.  By its very nature, almost every disability will 
interfere with employment; that is the purpose of VA 
compensation benefits.  The schedule is intended to 
compensate for average impairment in earning capacity 
resulting from service-connected disability in civil 
occupations.  See 38 U.S.C.A. § 1155.  See also 38 C.F.R. § 
4.1 (2004) (Generally, the degrees of disability specified 
[in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability).  

By the veteran's own account, the symptomatology associated 
with his right knee disability is not as severe when he is 
not walking or standing for prolonged periods.  The Board has 
closely reviewed the evidence received from the USPS 
regarding the veteran's absenteeism and the first hand 
observations of the veteran's supervisor.  The record does 
not establish that the veteran would be precluded from 
employment that did not require prolonged walking or 
standing.  Furthermore, while the veteran does take Darvocet 
for his right knee pain, there is nothing in the record that 
would indicate that taking this medication impairs the 
veteran's ability to work for the USPS.  

Therefore, it cannot be said that the schedular rating 
criteria are inadequate in this instance.  The Board has no 
reason to believe that the industrial impairment from the 
effects of this veteran's post-traumatic arthritis would be 
in excess of that contemplated by the assigned evaluations 
for pain and limitation of motion, and instability, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5257, 
respectively.  

Thus, in the absence of evidence of the factors outlined 
above, the criteria for  invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board must conclude that 
each claim for a higher rating must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against each claim, that doctrine is not for application 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

A rating greater than 20 percent for pain and limitation of 
motion resulting from  post-traumatic arthritis of the right 
knee is denied.  

A rating greater than 10 percent for instability resulting 
from  post-traumatic arthritis of the right knee is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


